                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

BRANDY MAI,                            )
                                       )
     Plaintiff,                        )
v.                                     )          CV418-277
                                       )
NINE LINE APPAREL, INC., a domestic    )
profit corporation d/b/a Nine Line,    )
                                       )
     Defendant.                        )

                               ORDER

     This case, involving allegations of violations of the Americans with

Disabilities Act was assigned to the undersigned.       Because several

attorneys from the undersigned’s former law firm have appeared in this

case, and to avoid any appearance of impropriety, I recuse. The Clerk is

DIRECTED to forward a copy of this order to the assigned District Judge

for reassignment.

     SO ORDERED, this 4th day of October,, 2019.

                                       _______________________________
                                         _________________________
                                       CChristopher
                                               opher L. Ray
                                         hrristo
                                        United
                                           i dS  States Magistrate
                                                           i       Judge
                                        Southern District of Georgia
